DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/13/2020, 06/18/2020, 06/25/2021, 08/24/2021, 12/09/2021 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jianke Kang on 02/08/2022.

The application has been amended as follows: (Amended portions shown in bold)

1. A system for controlling a DC-DC converter of a hybrid vehicle, comprising: 
a main battery;
 a DC-DC converter configured to down-convert and output a voltage of the main battery; 
an auxiliary battery connected to an output end of the DC-DC converter; 
a voltage sensor configured to detect a voltage of the auxiliary battery; and

wherein, when the detection value of the voltage of the auxiliary battery is reduced at a greater rate than a preset reference rate of change and the detection value of the voltage of the auxiliary battery is maintained with a preset reference voltage or less for a preset reference time or greater, the controller determines that cold cranking occurs;
wherein, when determining that cold cranking occurs, the controller is configured to increase an output voltage command of the DC-DC converter in a preset first rate of change when the output voltage command is less than or equal to the detection value in a state in which the detection value is increased, and to increase the output voltage command in a preset second rate of change having a smaller value than the first rate of change when the output voltage command of the DC- DC converter is greater than the detection value in a state in which the detection value is increased.

2. (Cancelled)

3. The system of claim 1, wherein the controller is configured to, when determining that cold cranking occurs, adjust an output voltage of the DC-DC converter by setting an output voltage command of the DC-DC converter to  the same value as the detection value.

4. (Cancelled)


5. The system of claim 1, wherein, when determining that cold cranking occurs, the controller is configured to derate the DC-DC converter when the DC-DC converter outputs larger overcurrent than a preset reference value in a state in which the detection value is reduced.

6. The system of claim 1, wherein, when determining that cold cranking occurs, the controller is configured to maintain the output voltage command when the DC-DC converter does not output larger overcurrent than a preset reference value in a state in which the detection value is reduced.

7. The system of claim 1, wherein the DC-DC converter is a low voltage DC-DC converter.

8. A method of controlling a DC-DC converter of a hybrid vehicle, the DC-DC converter configured to down-convert a voltage of a main battery and to output the voltage to an auxiliary battery and an electric load, the method comprising: 
determining whether cold cranking of the hybrid vehicle occurs based on a detection value and a rate of change of the detection value obtained by detecting a voltage of the auxiliary battery;
 a first adjusting operation of setting an output voltage command of the DC-DC converter to  the same value as the detection value and adjusting an output voltage of the DC- DC converter when determining that cold cranking occurs; and
 a second adjusting operation of adjusting the output voltage command to adjust an output voltage of the DC-DC converter based on whether the detection value auxiliary is increased or 
 wherein the determining whether cold cranking of the hybrid vehicle occurs includes determining that cold cranking occurs when the detection value of the voltage of the auxiliary battery is reduced at a greater rate than a preset reference rate of change and the detection value of the voltage of the auxiliary battery is maintained with a preset reference voltage or less for a preset reference time or greater;
wherein the first adjusting operation includes increasing an output voltage command of the DC-DC converter in a preset first rate of change when the output voltage command is less than or equal to the detection value in a state in which the detection value is increased, and increasing the output voltage command in a preset second rate of change having a smaller value than the first rate of change when the output voltage command of the DC-DC converter is greater than the detection value in a state in which the detection value is increased.

9. (Cancelled)

10. (Cancelled)


11. The method of claim 8, wherein the second adjusting operation includes derating the DC-DC converter when the DC-DC converter outputs larger overcurrent than a preset reference value in a state in which the detection value is reduced.

12. The method of claim 8, wherein the second adjusting operation includes maintaining the output voltage command when the DC-DC converter does not output larger overcurrent than a preset reference value in a state in which the detection value is reduced.

13. The method of claim 8, wherein the DC-DC converter is a low voltage DC-DC converter.


Allowable Subject Matter
Claims 1, 3, 5-8, 11-13 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Park US 2018/0056807 teaches a system for controlling a DC-DC converter of a hybrid vehicle (Fig. 1-5), comprising:
a main battery (Fig. 5 shows the main battery 210); a DC-DC converter configured to down-convert and output a voltage of the main battery (Fig. 5 shows the LDC 215 ie. a DC-DC converter configured to down converter and output a voltage of the main battery 210) [0046];
an auxiliary battery connected to an output end of the DC-DC converter (Fig. 5 shows auxiliary battery 225 which is connected to an output end of the LDC 215 ie. DC-DC converter) [0045- 0047]; a voltage sensor configured to detect a voltage of the auxiliary battery (Fig. 5 shows the IBS 230 ie. intelligent battery sensor configured to detect voltage of the auxiliary battery 225) [0045- 0046]; and


	However, Park and other prior art of record fails to teach: 
controller configured to determine whether cold cranking of the hybrid vehicle occurs based on a detection value of the voltage of the auxiliary battery, detected by the voltage sensor, and to adjust the DC-DC converter based on the detection value when cold cranking of the hybrid vehicle
wherein, when the detection value of the voltage of the auxiliary battery is reduced at a greater rate than a preset reference rate of change and the detection value of the voltage of the auxiliary battery is maintained with a preset reference voltage or less for a preset reference time or greater, the controller determines that cold cranking occurs;
wherein, when determining that cold cranking occurs, the controller is configured to increase an output voltage command of the DC-DC converter in a preset first rate of change when the output voltage command is less than or equal to the detection value in a state in which the detection value is increased, and to increase the output voltage command in a preset second rate of change having a smaller value than the first rate of change when the output voltage command of the DC- DC converter is greater than the detection value in a state in which the detection value is increased.

Regarding claim 8, Park teaches a method of controlling a DC-DC converter of a hybrid vehicle, the DC-DC converter configured to down- convert a voltage of a main battery and to output the voltage to an auxiliary battery and an electric load (Fig. 1-5 shows a method of controlling the LDC 215 ie. DC-DC converter of a hybrid vehicle configured to down convert a voltage of a 
 
	However, Park and other prior art of record fails to teach: 
a first adjusting operation of setting an output voltage command of the DC-DC converter to substantially the same value as the detection value and adjusting an output voltage of the DC-DC
converter when determining that cold cranking occurs;
a second adjusting operation of adjusting the output voltage command to adjust an output voltage of the DC-DC converter based on whether the detection value is increased or reduced and a comparison result between the detection value and a value of the output voltage command
wherein the determining whether cold cranking of the hybrid vehicle occurs includes determining that cold cranking occurs when the detection value of the voltage of the auxiliary battery is reduced at a greater rate than a preset reference rate of change and the detection value of the voltage of the auxiliary battery is maintained with a preset reference voltage or less for a preset reference time or greater;
wherein the first adjusting operation includes increasing an output voltage command of the DC-DC converter in a preset first rate of change when the output voltage command is less than or equal to the detection value in a state in which the detection value is increased, and increasing the output voltage command in a preset second rate of change having a smaller value than the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SWARNA N CHOWDHURI whose telephone number is (571)431-0696. The examiner can normally be reached Mon-Fri 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7496. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 

SWARNA N. CHOWDHURI
Examiner
Art Unit 2836



/S.N.C/Examiner, Art Unit 2836                                                                                                                                                                                                        /REXFORD N BARNIE/Supervisory Patent Examiner, Art Unit 2836